
	

114 HR 3043 IH: Tribal Tax Incentive for Renewable Energy Act of 2015
U.S. House of Representatives
2015-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3043
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2015
			Mr. Grijalva introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow allocation of certain renewable energy tax
			 credits to Indian tribes, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Tribal Tax Incentive for Renewable Energy Act of 2015. 2.Allocation of renewable energy tax credits to Indian tribes (a)In generalSubsection (a) of section 48 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Allocation of credit to Indian tribes
						(A)Election to allocate
 (i)In generalIn the case of an Indian tribe, any portion of the credit determined under this subsection for the taxable year may, at the election of such tribe, be transferred to another taxpayer.
 (ii)Form and effect of electionAn election under clause (i) for any taxable year shall— (I)specify the TIN of each taxpayer to whom credit is allocated,
 (II)specify the percentage of the credit determined under this subsection to be allocated to each such taxpayer, and
 (III)not take effect unless the Indian tribe designates the transfer as such in a written notice sent to such taxpayer.
								Such election for any taxable year shall be made on a timely filed return for such year, and, once
 made, shall be irrevocable for such taxable year.(B)Allocation to other taxpayersThe amount of credit transferred to any taxpayer under subparagraph (A)— (i)shall not be included in the amount determined under this subsection with respect to the Indian tribe for the taxable year, and
 (ii)shall be included in the amount determined under this subsection for the taxable year of such taxpayer ending on or after the date on which the taxpayer receives the written designation under subparagraph (A)(ii)(III).
 (C)Definition of Indian tribeFor purposes of this paragraph, the term Indian tribe has the meaning given such term by section 45A(c)(6).. (b)Effective dateThe amendment made by this section shall apply to facilities placed in service on or after the date of enactment of this Act.
			
